Order of the Appellate Division reversed, with costs in this court and in the Appellate Division, and order of the Special Term affirmed, upon the ground that the filing of the notice of claim to the surplus money by the Superintendent of Banks on December 11, 1919, was not the commencement of an action or special proceeding on the bond or mortgage in question and that, therefore, the claim of the Union Bank was barred under section 47 of the Civil Practice Act. No opinion.
Concur: POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN and CROUCH, JJ. Not sitting: HUBBS, J.